              Case: 3:19-cr-00588-JJH Doc #: 10-3 Filed: 09/27/19 1 of 1. PageID #: 23


AO 455(Rev.01/09) Waiver ofan Indictment


                                   United States District Court
                                                         for the
                                                Northern District of Ohio


                United States ofAmerica                    )           3»19 CR
                              V.                           )       Case No.
               Timothy James Ireland, Jr.                  )
                                                           )
                          Defendant                        )

                                            WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature ofthe proposed charges against me.

         After receiving this adyice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:
                                                                                     Defendant's signature




                                                                                Signature ofdefendant's attorney



                                                                              Printed name ofdefendant's attorney




                                                                                       Judge's signature



                                                                                 Judge's printed name and title
